Citation Nr: 0938451	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a claimed skin 
condition of the right hand.  

2.  Entitlement to service connection for claimed migraine 
headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1990 to May 1990 
and from November 1990 to July 1991.  He served in the 
Reserve and National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in January 2007.  

In July 2007, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

3.  The Veteran's skin disorder manifested by verruca planus 
and hyperhidrosis is not shown to have had its clinical onset 
in service or to be related to any event or incident in 
active service.  

4.  The currently demonstrated disability manifested by 
migraine headaches is shown as likely as not to have been 
manifested to a compensable degree within one year of the 
Veteran's discharge from active service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a current skin disorder 
manifested by verruca planus and hyperhidrosis that is due to 
or aggravated by disease or injury during active service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002, Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by migraine headaches is due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board also notes that according to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim:  (1) veteran status, (2) existence of a disability, 
(3) connection between the Veteran's service and that 
disability, (4) degree of disability, and (5) effective date 
pertaining to the disability.  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for migraine headaches.  

With regard to his claim of service connection for a skin 
disorder, the RO sent the Veteran a letter in September 2004 
advising him that to establish entitlement to service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on active service, 
and a relationship between the claimed disabilities and 
active service.  

Further, with regard to the Dingess elements, the Veteran's 
status is not at issue, and the RO advised the Veteran of the 
remaining Dingess elements in a July 2007 letter.  

The September 2004 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
January 2005 rating decision on appeal, the Board finds that 
the lack of full pre-adjudication notice in this appeal has 
not, in any way, prejudiced the Veteran, because it did not 
affect the essential fairness of the adjudication.  

Rather, the Veteran's claim was fully developed and 
readjudicated in a July 2009 Supplemental Statement of the 
Case (SSOC), which was issued after all necessary notice was 
provided.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  Neither the Veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded a VA examination in May 2008 
(with subsequent addendum opinions in April 2009 and June 
2009) for the express purpose of determining whether his 
claimed disorder is due to active service.  The Board finds 
that the VA examination's June 2009 addendum is adequate 
because, as shown below, it was based upon consideration of 
the accurate prior medical history, the Veteran's lay 
assertions and current complaints, and because it describes 
the disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).   

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim of service connection 
for a skin disorder.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for a skin disorder and migraine headaches.  As 
indicated, the Veteran served in the Reserve and National 
Guard, but he also served on active duty from January 1990 to 
May 1990.  He then served on active duty from November 1990 
to July 1991 during the Persian Gulf War.  His DD 214 shows 
that he served in Southwest Asia from January 1991 to March 
1991, which consisted of 1 month and 26 days.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Finally, the Board notes, service connection may be granted 
for injury or disease incurred while on Active Duty for 
Training (ACDUTRA), which is defined as full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22), (24). 

Also, service connection may be granted for injuries-but not 
disease-incurred while on Inactive Duty for Training 
(INACDUTRA), which is defined as other than full-time 
training performed by Reserves.  38 U.S.C.A. § 101(23), (24).  


Skin Disorder 

In his original, February 1995 claim, the Veteran asserted 
that he had a "skin rash."  Similarly, in December 2001, he 
complained of a right hand skin rash.  Then, in his June 2005 
Notice of Disagreement (NOD), he referred to a right hand 
skin condition.  

In light of the Veteran's broad description of his claim and 
the diagnoses of verruca planus and hyperhidrosis currently 
of record, as detailed herein below, the Board will consider 
the Veteran's present claim to encompass both disorders.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's service treatment record (STR), includes a 
March 1991 physical examination report showing that the 
Veteran denied having a skin disease.  

In May 1994, immediately following his service in Southwest 
Asia, the Veteran underwent a Gulf War Registry examination.  
His complaints included having a skin condition on the hand.  
A diagnosis of a sweating problem was initially listed, but 
it was then marked out and the report endorsed that no 
disease was found.  During the associated physical 
examination, the Veteran denied having skin disease, but the 
physician found hands moderately sweaty and about 6 very 
small wart-like lesions on the back of the right hand.  

Similarly, a May 1994 hand-written treatment note shows that 
physical examination revealed a few very small warty-like 
lesions on the back of the Veteran's hands and that his palms 
were moist.  In a follow-up letter, the physician informed 
that Veteran that "[t]here are several things that might 
cause the intermittent increased sweating of your palms."  

The pertinent private medical evidence first includes an 
August 1995 progress note indicating that the Veteran had 
verruca planus on his right hand.  The Veteran reported that 
he would have them removed by "the folks at the base."  

In connection with his present claim, the Veteran underwent a 
VA skin examination in November 1995.  The examiner noted 
that the Veteran complained of having warts removed from the 
dorsum of the right hand "while in the military."  He had 
one to two small lesions remaining, which required additional 
treatment.  

The Veteran also complained of heavy perspiration of the 
palms since 1992.  He previously saw a physician (not a 
dermatologist) and was given a solution that he did not find 
comfortable in using.  Based on the results of the 
examination, the VA examiner diagnosed history of probable 
flat warts and palmar hyperhidrosis.  

Then, in January 2003, the Veteran underwent another VA 
examination.  The examiner reviewed the claim file and the 
Veteran's assertion that he first noticed "warty" lesions 
on his right dorsal hand in approximately June 1991, and had 
had several lesions removed.  He also complained of chronic 
sweaty palms beginning in June 1991.  

The examination revealed moisture to the palms of the 
bilateral hands, and several small, pinkish circumscribed 
areas on the dorsal aspect of the right hand, which appeared 
to be scarring, "possibly" from removal of skin lesions.  
Based on the results of the examination, the VA examiner 
diagnosed history of multiple skin lesions to the right hand, 
status post removal, and hyperhidrosis of bilateral palms.  

More recently, in May 2008, the Veteran underwent another VA 
examination.  The examiner reviewed the claims file and the 
Veteran's complaints, which included a right hand rash that 
he first noticed while in the Persian Gulf.  He had also had 
warts removed by cyrotherapy, but they continued, and he had 
them removed as they reoccurred.  

On physical examination, the VA examiner found several 
hypopigmented lesions right MCP joint area.  Based on the 
results of the examination, the VA examiner diagnosed right 
hand verruca.  

The examiner also opined that the disability was at least as 
likely as not aggravated by a service-connected disability.  
The examiner explained that the Veteran's right hand skin 
rash began "during the military" and persisted to the 
present although not severe.  He stated that this is 
documented in the claims file.  

In an April 2009 addendum, the same VA examiner reiterated 
his opinion that the Veteran's benign skin rash was due to 
"the military."  In support, he explained that the disorder 
was documented and the Veteran received treatment during 
"the military."  Plus, there was no evidence of a prior 
rash history.  

Finally, "the patient's opinion remains the same," because 
there was no other evidence to imply the disorder began as a 
result of "non-military conditions."  

Finally, the medical evidence includes a June 2009 addendum 
from the same VA examiner.  Initially, he clarified that 
although he was aware the Veteran served on active duty from 
November 1990 to July 1991.  He then emphasized that it was 
the Veteran who specifically told him that the headaches 
began in 1991, so the statement in his prior opinion was 
based on the Veteran's information.  

The VA examiner then stated that after reviewing the medical 
literature, it was his opinion that the Veteran's current 
skin disorders were not related to "the military," based on 
the fact that the record "clearly state[s]" that the 
headaches began in 1992, which was the year following his 
separation from service.  

Also there was no mention of any kind of skin disorder during 
that time.  The first mention was of verruca on his hand in 
1994.  Based on this information, the examiner opined that he 
did not believe the Veteran's skin disorders were related to 
his "active military duty."  

Upon careful review of this record, the Board finds that the 
weight of the evidence is against the Veteran's claim of 
service for a skin disorder manifested by verruca planus and 
hyperhidrosis.  

Initially, the Board notes, the Veteran's lay assertions, as 
indicated, have been carefully considered.  Generally, a 
layperson such as the Veteran is competent to report on the 
onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and 
sufficient evidence of a diagnosis or to establish etiology 
if (1) the layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).

The Board finds that the evidence weighs against the 
Veteran's lay assertions, which are shown to be internally 
inconsistent and inconsistent with the medical evidence.  

In particular, the Veteran asserted during his May 2008 VA 
examination that his skin rash began while he was on active 
duty in Southwest Asia.  In contrast, the Veteran denied 
having any skin disease and his skin was found "normal" 
during a March 1991 clinical evaluation.  

The Board finds especially important that this physical 
examination occurred within 2 days of the Veteran's return 
from Southwest Asia (in March 1991).  Similarly, the Veteran 
reported during his January 2003 VA examination that he first 
noticed "warty" skin lesions in June 1991.  

In light of these inconsistencies, the Veteran's lay 
assertions are not probative evidence supporting his claim.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (BVA has a 
duty to assess the credibility and weight of the evidence); 
Caluza, 7 Vet. App. at 511 (in weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  

Moreover, medical evidence includes no complaints or 
treatment of a skin disorder for several years following the 
Veteran's separation.  The first documentation of a skin 
disorder appears in a May 1994 medical examination report.  
At that time, several "very small wart-like lesions" were 
found on the back of the right hand.  Upon physical 
examination in November 1995, the lesions were not found, 
which suggests the Veteran had them removed following the May 
1994 examination.  

Additionally, the medical evidence includes ongoing progress 
notes from the Veteran's private, treating physician 
beginning in January 1993 to August 2001.  There is no 
indication of skin complaints until August 1995.  In fact, 
the Veteran specifically denied any somatic complaints (other 
than symptoms found diagnosed as transitory paresthesias) in 
January 1993.  

This length of time between the Veteran's discharge from 
active service and the first medical documentation of a skin 
disorder is evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

The Board recognizes that the Veteran may have received 
treatment for the right hand skin disorders at a service 
medical facility.  Service connection is only warranted for 
disease, however, incurred while on active duty or ACDUTRA, 
which, in this case was from January 1990 to May 1990 and 
November 1990 to July 1991.  

The Board also recognizes that the VA examiner provided 
conflicting medical opinions.  As indicated, he opined in May 
2008 and April 2009 that the Veteran's skin disorders were as 
likely as not "due to the military."  In contrast, he 
opined in June 2009 that the current skin disorders were not 
related "to [the Veteran's] active military duty."  

These conflicting medical opinions are medical conclusions 
that the Board cannot ignore or disregard, but the Board is 
not obligated to accept any physician's opinion.  See Willis 
v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes v. Brown, 5 
Vet. App. 60, 69 (1993).  

Rather, the Board's duty is to assess the probative value of 
the opinions.  See Hayes, 5 Vet. App. at 69.  In fact, the 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Owens, 7 Vet. 
App. at 433.  

Accordingly, the Board finds that the VA examiner's June 2009 
opinion is the most probative opinion with regard to the 
etiology of the Veteran's skin disorders.  First, and most 
importantly in this case, the VA examiner's June 2009 opinion 
is factually accurate.  He cited the precise dates of the 
Veteran's active service, and he noted that the Veteran gave 
inconsistent assertions regarding the onset of the disorder.  

Then, the Veteran correctly pointed out that there was no 
indication of a skin disorder of any kind until 1994.  Since 
the factual basis of the VA examiner's June 2009 opinion is 
consistent with the medical evidence, the Board finds that 
the opinion carries more probative value.  

The examiner's opinion is also probative, because he stated 
an unequivocal opinion and fully supported his opinion with a 
reasoned analysis.  In fact, unlike in his prior medical 
conclusions where he referred generally to "the military," 
the examiner specified in his June 2009 opinion that the skin 
disorder was not related to the Veteran's "active military 
service."  This is especially important in this case where 
the Veteran had a long period of Reserve and National Guard 
service following his active duty.  

In short, the VA examiner's June 2009 etiology opinion is 
highly probative, because he provided a fully articulated and 
well-reasoned opinion fully and accurately informed by the 
relevant medical history.  

On the other hand, the VA examiner's May 2008 and April 2009 
opinions carry significantly less probative value.  First, 
the opinions are not clearly articulated.  As indicated, the 
examiner stated in both opinions that the skin disorders 
began in, and were due to, "the military."  

The examiner did not make clear, however, whether was 
referring to a period of active duty or subsequent 
Reserve/National Guard service.  The examiner's failure to 
make the distinction is especially important in light of the 
regulations providing that service connection is warranted 
only for diseases incurred during active service.  See 38 
U.S.C.A. § 101(22), (24).  

The probative value of the VA examiner's May 2008 and April 
2009 medical conclusions is also significantly reduced, 
because the examiner does not appear to have based his 
conclusions on a fully and accurately informed factual 
premise.  

As shown, the examiner noted in May 2008 that the Veteran 
first noticed a right hand rash while in Southwest Asia, and 
the examiner stated that it is documented in the claims file 
that the Veteran's right hand skin rash began in "the 
military."  Similarly, he noted in April 2009 that the 
disorders "began and [were] treated in the military."  

The VA examiner, however, did not support these statements 
with reference to any specific treatment records.  His 
statements are also not consistent with the objective medical 
evidence.  As shown, there is no indication of a skin 
disorder during the Veteran's active service and, in fact, he 
denied any such disorder upon returning from Southwest Asia 
in March 1991.  

The only supporting evidence is the Veteran's lay assertions, 
which are shown to be unreliable.  In other words, the VA 
examiner's medical opinion is based on a factual history that 
is not supported by the record.  See Nieves-Rodriquez, 22 
Vet. App. at 304; Miller v. West, 11 Vet. App. 345, 348 
(1998).  

In summary, the most probative medical evidence of record 
demonstrates that the Veteran's skin disorders manifested by 
verruca planus and hyperhidrosis were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.   

Moreover, the Veteran's skin disorder has been attributed to 
a known clinical diagnosis.  Therefore, service connection 
for an undiagnosed illness due to service in the Persian Gulf 
is not warranted.  In other words, because the Veteran's skin 
disability can be attributed to a known clinical diagnosis, 
service connection based on an undiagnosed illness is not 
available.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

For these reasons, the Board finds that the weight of the 
evidence is against the Veteran's claim and service 
connection for a skin disorder manifested by verruca planus 
and hyperhidrosis must be denied.    

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Migraine Headaches

With regard to his claim of service connection for migraine 
headaches, the STR includes a March 1991 physical examination 
report showing that the Veteran specifically denied 
headaches.  

Additionally, the medical evidence following the Veteran's 
separation contains no indication of migraine headaches.  The 
private medical evidence includes progress notes from the 
Veteran's treating physician who examined the Veteran in 
January 1993, indicating that the Veteran had returned from 
Saudi Arabia.  At that time, the Veteran's complaints 
included migratory paresthesias, but no other somatic 
complaints.  

Rather, the first indication of headaches appears in May 
1994, when the Veteran underwent a Persian Gulf registry 
examination.  According to the report of examination, the 
Veteran endorsed having frequent or severe headaches 
beginning 6 months following his return from SW Asia in 
August 1991.  

The examination report also notes that the Veteran saw two 
physicians in February 1993 and was given medication.  The 
headaches reoccurred in November 1991, but the Veteran then 
used over-the-counter medication.  (The Board notes that this 
assessment is similarly documented in a treatment note 
accompanying the physical examination report.)  

The medical evidence next shows that the Veteran under VA 
neurology consultations in October 1995 and November 1995.  
The Veteran's complaints included headaches of several years 
duration (since 1992).  The neurologists diagnosed benign 
headaches of unknown etiology.  A July 1996 neurology 
consultation reports contains a similar complaint list and 
assessment

In addition to these indications of migraine headaches, the 
Reserve/National Guard STR includes an April 1996 self-report 
of medical history, in which the Veteran endorsed having 
frequent or severe headaches.  The reviewing physician noted 
complaints of frequent headaches unresolved.  

Then, the record contains a February 1998 private progress 
note reporting the Veteran's assertion that he had had 
headaches most of his life.  In an October 1999 private 
progress note, on the other hand, it is noted that the 
Veteran complained of a "bad history of headaches," 
including migraines and muscle contraction type, and that he 
had had significant problems since returning from Southwest 
Asia.  The assessment was chronic migraine headaches.  

In August 2001, the private, treating physician wrote a 
letter in support of the Veteran's claim.  He noted the 
Veteran's development of migraine headaches.  The physician 
then opined that "[he thought] this [was] indeed a new onset 
relatively late in life," because the Veteran responds to 
medication.  He also stated that because it is unusual for 
men to develop migraines and the Veteran's migraines coincide 
with his trip to Southwest Asia, "[he] would ask you to 
consider this being possibly related."  

The same physician wrote a letter in April 2002, in which he 
pointed out that he had been treating the Veteran since 
January 1993.  At that time, the Veteran had returned from 
Saudi Arabia and complained of muscle contraction headaches.  
Work-up was entirely negative.  In 1998, he had difficulties 
with migraine headaches and he continued to have chronic 
migraine headaches.  

The record next shows that the Veteran underwent a VA Gulf 
War examination in January 2003 in connection with his claims 
for VA benefits.  The examiner reviewed the claims file and 
noted the Veteran's complaints of migraine headaches 
beginning in approximately 1992.  

The Veteran described the pain as severe and involved 
photophobia and sensitivity to loud noises.  He went into a 
dark, quiet room to relieve the pain.  The headaches occurred 
about once very two weeks and persisted for up to 3 or 4 
days.  The examiner also performed a physical examination.  
Based on the results of the examination, the VA examiner 
diagnosed migraine headaches.  

More recently, in January 2007, the Veteran's treating 
physician wrote another letter in support of the Veteran's 
claim.  The physician reiterated that the Veteran had severe 
migraine-like headaches beginning in 1992, at the age of 22.  

The symptoms were atypical, since they did not respond to 
certain medications and lasted up to 4 days, but the Veteran 
did have migraine symptoms of photophobia, phonophobia, and 
visual disturbances.  The physician pointed out that a 
neurological exam in April 2006 revealed no deficits and an 
HEENT (head, eyes, ears, nose, and throat) examination 
revealed no other explanation for the headache symptoms.  

The physician did not dispute the diagnosis of migraines, but 
reiterated that the headaches are atypical.  The physician 
then stated that in his medical opinion, the Veteran's 
atypical headaches are more likely than not related to the 
Veteran's service, because of the time of onset and lack of 
family history.  He noted especially that the Veteran had a 
considerable amount of sun exposure during his deployment.  

Then, the Veteran underwent a further VA examination in May 
2008.  The examiner reviewed the claims file and the 
Veteran's complaints, which included headaches beginning in 
1991 without injury.  The headaches occurred weekly and 
lasted longer than 2 days.  A physical examination was 
normal.  The diagnosis was headaches.  The examiner also 
opined that the disability was at least as likely as not 
aggravated by a service-connected disability.  The examiner 
explained that it was well documented in the claims file that 
the Veteran's headaches began during "the military" and had 
persisted.  

In an April 2009 addendum, the same VA examiner reiterated 
his opinion that the Veteran's migraine headaches were due to 
"the military."  He explained that the disorder was 
documented during "the military."  Plus, there was no 
evidence of a prior history of headaches.  Finally, according 
to the examiner, "the patient's opinion remains the same," 
because there was no other evidence to imply the condition 
began as a result of non-military conditions.  

The same VA examiner provided a June 2009 addendum opinion in 
which he emphasized that he was aware the Veteran's active 
service was from November 1990 to July 1991.  He previously 
reported that the disorder began in 1991 based solely on the 
Veteran's assertion.  

The examiner then opined that after reviewing the medical 
literature he did not believe the Veteran's current headaches 
were related to his "active military service" based on the 
fact that the record clearly state that the headaches began 
in 1992, which was the year following his separation from 
service.  

Based on this evidence, the Board finds that the weight of 
the evidence is in relative equipoise in showing that the 
Veteran's migraine headaches were manifest to a compensable 
degree within one year of his discharge.  See 38 C.F.R. 
§§ 3.307, 3.309, 4.124a Diagnostic Code 8100.  

As shown, the Veteran is competently diagnosed with a current 
disability manifested by migraine headaches.  

With regard to the etiology of the headaches, the Veteran 
denied having headaches during a physical examination in 
March 1991 (which was within 2 days of his return from South 
West Asia).  Nonetheless, the Veteran does not contend that 
his headaches began during his active service.  Rather, he 
asserts that they began within 6 months following his return 
from Southwest Asia, as he testified at his January 2007 
Board hearing. 

With regard to date of onset of the migraine headaches, the 
evidence contains the medical opinion of the Veteran's 
treating physician who wrote in April 2002 and that he had 
been treating the Veteran since January 1993, at which time 
the Veteran had returned from Saudi Arabia and complained of 
muscle contraction headaches.  

Moreover, the same physician wrote in a January 2007 letter 
that the Veteran had had severe migraine-like headaches 
beginning in 1992, at the age of 22, and due to the time of 
onset and lack of family history, he concluded that the 
Veteran's atypical headaches are more likely than not related 
to the Veteran's service.  

Although the physician's own treatment records do not 
document any complaints of headaches until August 1997, the 
physician's records do not show that the Veteran 
affirmatively denied having headaches prior to that time.  
See, e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence).

In fact, the physician's assessment is consistent with is 
consistent with the other medical evidence of record.  As 
indicated, a May 1994 Reserve service physical examination 
report notes that the Veteran complained of having migraine 
headaches beginning 6 months following his return from 
Southwest Asia.  

Because the physician's unequivocal January 2007 etiology 
opinion is factually accurate, fully articulated, and based 
on sound reasoning, it carries significant weight.  See 
Nieves-Rodriquez, 22 Vet. App. at 304.  

The same physician wrote a letter in August 2001 stating his 
opinion that because it is unusual for men to develop 
migraines and the present Veteran's migraines coincide with 
his trip to Southwest Asia, "[he] would ask you to consider 
this being possibly related."  Because this opinion is 
expressed in equivocal and speculative language, it does not 
provide the degree of certainty required to warrant service 
connection in itself.  Nonetheless, it tends to support the 
Veteran's claim in light of the other competent evidence of 
record.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board notes that the VA examiner's May 2008 opinion and 
his April 2009 and June 2009 addendum opinions appear to 
contradict each other (and the private physicians' January 
2007 opinion).  Upon a careful reading, however, these 
opinions do not, in fact, conflict.  See Willis, 1 Vet. App. 
at 70; Hayes, 5 Vet. App. at 69.  

The VA examiner in May 2008 and April 2009 noted the 
Veteran's assertion that the headaches begin in 1991, and he 
concluded that it was at least as likely as not that the 
Veteran's migraine headaches began during "the military."  
He did not clarify whether he was referring to a period of 
active service or Reserve service when he spoke of "the 
military."  Due to this ambiguity, his medical conclusions 
carry less probative value.  See Nieves-Rodriquez, 22 Vet. 
App. at 304.  

Nonetheless, the VA examiner's conclusions provide some 
support for the Veteran's claim.  

In an apparent contradiction, the VA examiner in June 2009 
wrote that the Veteran's headaches do not relate to the 
Veteran's "active military duty."  The Board finds that 
these medical conclusions are not in conflict, however, 
because the examiner observed that the medical records 
"clearly state" that the headaches began in 1992.  

In other words, the VA examiner's June 2009 opinion supports 
his prior conclusions (and the private physician's January 
2007 conclusion) that the migraine headaches began within one 
year of the Veteran's discharge.  

The Board has also considered the Veteran's lay assertions, 
which are probative evidence in support of his claim of 
service connection for migraine headaches.  Unlike his 
statements with regard to the onset of his skin disorder, as 
discussed above, his statements regarding headaches have been 
consistent.  See Owens, 7 Vet. App. at 433; Caluza, 7 Vet. 
App. at 511.  Throughout his medical treatment and during his 
January 2007 Board hearing, the Veteran continuously asserted 
that he first had headaches immediately after returning from 
Desert Storm, and they had reoccurred since then.  

For this reason, the Board finds that his statements are 
credible and probative evidence showing onset and continuity 
of symptomatology within one year of his discharge.  See 
Layno, 6 Vet. App. at 470.  

The Veteran's statements are also competent evidence in 
support of his claim, because the descriptions of his 
symptoms have supported the later diagnoses and etiology 
opinions of the private physician and VA examiner.  See 
Jandreau, 492 F.3d at 1376-77.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for the migraine headaches is 
warranted.  


ORDER

Service connection for a skin disorder manifested by verruca 
planus and hyperhidrosis is denied.  

Service connection for migraine headaches is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


